Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (US 2004/0130849)..

    PNG
    media_image1.png
    299
    580
    media_image1.png
    Greyscale

Regarding claim 1, Kurihara et al. disclose in fig. 10-11, 13, a capacitor (30) comprising: a substrate (11) ;
a lower electrode (12) on the substrate (11); 
a dielectric film (13) on the lower electrode (12); 
an upper electrode (14) on a part of the dielectric film (13); 
a protective layer (15, 16) covering the lower electrode (12) and the upper electrode (14); and
an external electrode (not labeled – opposite 17) that penetrates the protective layer (15, 16) and is electrically connected to the upper electrode (14), and wherein the external electrode (17) is formed only in a region defined by a periphery of the upper electrode (14) in a plan view of the capacitor (30a, 30b, or 30c) viewed from an upper surface thereof towards the substrate (fig. 12).

    PNG
    media_image2.png
    520
    559
    media_image2.png
    Greyscale

Regarding claim 2, Kurihara et al. disclose the upper electrode (14) includes a first upper electrode (14 - contained in 30c) and a second upper electrode (14 – contained in 30b), the external electrode (17) includes a first external electrode (17 over 30c – see fig. 12) electrically connected to the first upper electrode (14 contained in 30c) and a second external electrode (17 over 30b) electrically connected to the second upper electrode (14 contained in 30b).
the first external electrode (17 over 30 c) is formed only in a first region defined by a first periphery of the first upper electrode (14 contained in 30c) in the plan view of the capacitor viewed from the upper surface thereof towards the substrate, and
the second external electrode (17 over 30b) is formed only in a second region defined by a second periphery of the second upper electrode (contained in 30b) in the plan view of the capacitor viewed from the upper surface thereof towards the substrate (11).
Regarding claim 3, Kurihara et al. disclose in fig. 12, the lower electrode (12) includes a first lower electrode (12 contained in 30c) and a second lower electrode (12 contained in 12b),
the first upper electrode (14 contained in 30c) covers a part of the first lower electrode, and
the second upper electrode (14 contained in 30b) covers a part of the second lower electrode.
Regarding claim 5, Kurihara et al. disclose an insulating film (40) between the substrate (11) and the lower electrode (12).
Regarding claim 6, Kurihara et al. disclose the external electrode (not labeled – opposite 17) is a first external electrode, and the capacitor further comprises a second external electrode (17) electrically connected to the lower electrode (12).
Regarding claim 9, Kurihara et al. disclose a method of manufacturing a capacitor, the method comprising:
forming a lower electrode (12) on a substrate (11);
forming a dielectric film (13) on the lower electrode (11);
forming an upper electrode (14) on a part of the dielectric film (13);
covering the lower electrode (12) and the upper electrode (14) with a protective layer (15 and/or 16);
forming an external electrode (not labeled - opposite 17) only in a region defined by a periphery of the upper electrode (14) in a plan view of the capacitor (30) viewed from an upper surface thereof towards the substrate (11), the external electrode penetrating the protective layer (15 and/or 16) and being electrically connected to the upper electrode pattern (14).
Regarding claim 10, Kurihara et al. disclose the upper electrode (14) is formed so as to include a first upper electrode (14 - contained in 20c) and a second upper electrode (14 - contained in 20b),
the external electrode (opposite 17) is formed so as to include a first external electrode (17) electrically connected to the first upper electrode (14 – contained in 20c) and a second external electrode (17) electrically connected to the second upper electrode (14 – contained in 20 b),

the second external electrode (17) is formed only in a second region defined by a second periphery of the second upper electrode (14) in the plan view of the capacitor viewed from the upper surface thereof towards the substrate.
Regarding claim 11, Kurihara et al. disclose the lower electrode (12) is formed so as to include a first lower electrode (12 – contained in 30 c) and a second lower electrode (12 – contained in 30 b),
the first upper electrode (14 – contained in 30c) is formed in a location that covers a part of the first lower electrode (12 – contained in 30c), and
the second upper electrode (14 – contained in 30b) is formed in a location that covers a part of the second lower electrode (12 – contained in 30b).
Regarding claim 13, Kurihara et al. disclose forming an insulating film (40) between the substrate (11) and the lower electrode (12).
Regarding claim 14, Kurihara et al. disclose the external electrode is a first external electrode (not labeled – opposite 17), and the method further comprises forming a second external electrode (17) electrically connected to the lower electrode (12).
Allowable Subject Matter
5.	Claims 7-8 are allowed.
s 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7. 	The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor:
A) comprising a third upper electrode that extends across the first lower electrode and the second lower electrode (claim 4).
B) wherein the first external electrode and the second external electrode are formed so as not to overlap with the upper electrode in a plan view of the capacitor viewed from an upper surface thereof towards the substrate (claim 7).
  
8. 	The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a method of manufacturing a capacitor further comprising forming a third upper electrode that extends across the first lower electrode and the second lower electrode (claim 12).
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848